Citation Nr: 1604695	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, in which the RO, in part, continued a 30 percent rating for service-connected PTSD.  

In November 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

This appeal was previously remanded by the Board in March 2014 and January 2015 for additional evidentiary development.  Unfortunately, for reasons explained below, additional development is required with respect to the increased rating claim on appeal.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

During the November 2013 Board hearing, the Veteran testified that he participated in group counseling on a weekly basis at a Vet Centers "on Richmond."  In statements in November 2006, January 2009, and August 2009, the Veteran has also reported receiving counseling at a Vet Center on North Post Oak in Houston, Texas.  
In its January 2015 remand, the Board directed the AOJ to obtain all outstanding pertinent records of mental health counseling of the Veteran dated since November 2007 from VA Vet Centers located on Richmond Avenue and North Post Oak Road in Houston. 

Detailed records of counseling from August 2006 to August 2010 at Vet Center 711 on North Post Oak Road were obtained and associated with the electronic claims file.  In the last clinical entry in August 2010, the attending counselor noted that the Veteran intended to transfer his group therapy to Vet Center 710 as it was more convenient to his residence. 

The RO received a single letter treatment summary from a counselor from Vet Center 710 on Richmond Avenue dated in August 2015 without detailed records of group or individual therapy.  The subject line contained the Veteran's correct social security number but referred to another patient by name.  The counselor correctly noted the start of treatment for PTSD in August 2010 and listed the Veteran's combat awards.  The counselor noted that the Veteran was receiving primary and mental health care by a VA physician by name, but VA primary and mental health care records through February 2015 do not show any treatment by that physician.  The counselor noted that the Veteran did receive both individual and group therapy and provided a lengthy symptom listing.  The counselor provided an opinion that the Veteran's PTSD was severe, which is substantially different from the assessments contained in VA clinic records through February 2015.  The opinion contained no rationale or assessment of the occupational and social impairment imposed by the symptoms.   
Because the records from Vet Center 710 are incomplete, contain errors suggesting the summary may be applicable to another patient, and indicate a substantial worsening of the Veteran's PTSD, the Board finds that there has not been substantial compliance with the remand instructions and that there is insufficient competent evidence to decide the claim.  38 C.F.R. § 3.159 (c) (2015).  An additional request for all clinical records and assessments of the Veteran at Vet Center 710 is necessary.  If any clinical summaries with qualitative opinions of the severity of the Veteran's PTSD are provided, they must include a complete rationale for the opinions.   

Additionally, as the record reflects ongoing VA treatment for the Veteran's service-connected PTSD at the Houston, Texas, VA Medical Center (VAMC), the AOJ should also obtain all outstanding VA treatment records dated from February 2015 to the present, for consideration in this appeal.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request from the VA Vet Center 710 on Richmond Avenue in Houston, Texas, all outstanding pertinent records of mental health counseling of the Veteran from August 2010 to include all individual and group therapy records.  If any summaries and opinions are provided, request that the author provide a complete rationale for qualitative assessments of the severity of the Veteran's PTSD including the nature and degree of occupational and social impairment.  

The AOJ should also obtain the Veteran's records of treatment and evaluation from the Houston, Texas, VAMC dated from February 2015 to the present.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file.

2.	After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

